Citation Nr: 0123565	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  96-37 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance under 
Chapter 35, Title 38, United States Code.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had had active duty from March 1943 to March 
1946.  He died in November 1994.  The appellant is the 
veteran's widow.


REMAND

Factual background

In May 1946, the veteran was granted service connection for a 
left ankle disability.
As noted in the Introduction, the veteran died in November 
1994.

At the time of his death in November 1994, the veteran had 
filed a claim of entitlement to a disability rating greater 
than 20 percent for his service-connected left ankle disorder 
which was pending appellate review.  Subsequent to the 
veteran's death, the appellant applied for VA death benefits 
and educational benefits.  She argued that while the 
veteran's amended death certificate revealed that he died 
from a non-service-connected septic right knee joint, it was 
the veteran's service-connected left ankle disorder that had 
caused him to fall in September 1994, thus injuring his right 
knee, which in turn led to the infection that caused his 
death.  The appellant submitted various lay and medical 
statements in support of her contention.

A February 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Los Angeles, California (the 
RO) denied the appellant's claims.  
The appellant duly appealed to the Board of Veterans' Appeals 
(the Board). 

In January 1999, the Board denied the appellant's claims of  
entitlement to service connection for the cause of death of 
the veteran and also denied her claim for educational 
benefits under Chapter 35, Title 38, United States Code.  The 
Board determined that the preponderance of the evidence was 
against the appellant's contention that the veteran's 
service-connected left ankle disability caused his right knee 
disorder and subsequent demise.  

In January 1999 decision, the Board noted that the RO had not 
adjudicated an accrued benefits claim pertaining to the 
veteran's entitlement to an increased disability rating for a 
left ankle disorder, which had been pending at the time of 
his death.  The Board referred that issue to the RO for 
appropriate action.  The Board found that the accrued 
benefits claim was not inextricably intertwined with the 
claim pertaining to service connection for the cause of the 
veteran's death.  See the Board's January 1999 decision, 
pages 2-3.  The appellant sought review of the Board's 
decision by appeal to the United States Court of Appeals for 
Veterans Claims (the Court).    

In a March 1999 letter, which was not part of the record 
before the Court, the RO notified the appellant that "[w]e 
cannot approve your claim for accrued benefits because the VA 
did not owe [the veteran] any money" at the time of his 
death.  A VA Form 4107, containing an explanation of the 
appellant's right to appeal this decision along with an 
explanation of the procedures for instituting an appeal, was 
enclosed with this notice.  The claims file does not contain 
a response from the appellant, or any indication of 
disagreement with that determination.  

By order dated February 27, 2001, the Court vacated the 
Board's decision and remanded the matter for further 
consideration.  The Court found, inter alia, that "a claim 
for secondary service connection for the veteran's right-knee 
injury, which is part of the claim pending before the RO and 
part of the rating-increase claim, is inextricably 
intertwined with the appellant's claim for service connection 
for the cause of the veteran's death where the evidence 
indicates that the veteran's right-knee condition may have 
caused or contributed to the veteran's death."  The Court 
ordered "a vacatur of the defective [Board] decision and 
remand to the Board for readjudication of the claim for 
service connection for the cause of the veteran's death and 
the [dependents' educational assistance] claim, which is 
predicated upon a finding of service connection, together 
with the inextricably intertwined accrued-benefits claim that 
the Board found was before the RO for adjudication."  
  
In a May 2001 letter to the Board, the appellant's attorney 
stated that additional evidence would be presented to the RO 
on remand.  

Reasons for remand

As noted by the Board in its January 1999 decision, the 
appellant has a claim for accrued benefits based on the 
veteran's increased rating claim which was pending status at 
the time of his death.  The Court has indicated that the 
appellant's accrued benefits claim is inextricably 
intertwined with her claims of entitlement to service 
connection for the cause of the veteran's death and for 
Chapter 35 benefits.  Accordingly, all of these issues must 
be adjudicated by the RO. 

In that connection, it is the opinion of the Board that the 
March 1999 letter from the RO to the appellant with respect 
to accrued benefits does not constitute a reviewable 
decision.  Despite having provided the appellant with 
information concerning her right to appeal, the letter does 
not contain notification of the law and regulations governing 
accrued benefits, and does not contain an explanation as to 
why the RO determined accrued benefits were not payable.  In 
any event, even if the March 1999 letter from the RO could be 
considered to have been a denial of accrued benefits, it 
appears to have been rendered moot by the February 2001 
decision of the Court.  Thus, the accrued benefits claim must 
be adjudicated by the RO.

Although it is clear that an accrued benefits claim exists, 
what that claim may encompass is not clear.

In general, the law provides that certain monetary benefits 
to which a veteran was entitled at death, or those based on 
evidence in the veteran's claims folder at the date of death, 
shall be paid to certain named beneficiaries, ordinarily the 
veteran's spouse, children or dependent parents.  See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Although a claim for accrued benefits is related to a claim 
made by a veteran during his lifetime for VA benefits, 
entitlement to accrued benefits is predicated upon a separate 
application for accrued benefits filed within one year after 
the veteran's death.  "To be entitled to accrued benefits, a 
spouse must show that the veteran was entitled to the 
'periodic monetary benefits' 'at death[,] under existing 
ratings or decisions, or those [benefits] based on evidence 
in the file at date of death . . . and due and unpaid for a 
period not to exceed one year. . . .' 38 U.S.C. § 5121(a)."  
Quiamco v. Brown, 6 Vet. App. 304, 307 (1994).

There is no question that the appellant has a claim for 
accrued benefits based on the veteran's increased rating 
claim, which was pending at the time of his death.  This was 
recognized by the Board in its January 1999 decision and in 
the Court's February 2001 Order.  In its February 2001 Order, 
however, the Court also made reference to a claim for 
"secondary service connection for the veteran's right-knee 
injury", "which is part of the claim pending before the RO 
and part of the rating-increase claim" and which is 
"inextricably intertwined with the appellant's claim for 
service connection for the cause of the veteran's death".  
See the February 27, 2001 Order of the Court, p. 2.    The 
Court's Order did not specifically refer to a claim of 
entitlement to secondary service connection on an accrued 
basis, nor did the Order address the law and regulations 
pertaining to accrued benefits claims. 

As the veteran's widow, the appellant has standing to bring a 
claim for accrued benefits based upon any claim made by the 
veteran for VA benefits during his lifetime.  Indeed, she has 
timely raised a claim for accrued benefits based on the 
veteran's claim for an increased rating for the service-
connected left ankle disability based on a claim which was 
pending at his death.

Review of the claims file reveals that the veteran did not 
specifically file a claim for service connection for a right 
knee disability during his lifetime.  The governing 
regulation is unambiguous as to the requirement that an 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a); see also Dunson v. Brown, 4 Vet. App. 327, 330 
(1993).  The Court has also held that a claimant must have 
asserted a claim expressly or impliedly.  See Isenbart v. 
Brown, 7 Vet. App. 537, 540-41 (1995).   

It is therefore unclear whether and on what basis there 
exists a secondary service connection claim on an accrued 
basis, and the Court's Order is silent as to this specific 
matter.  The Board cannot determine such matters in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  On 
remand, the appellant and her attorney will have the 
opportunity to specifically explain to the RO why a claim for 
secondary service connection on an accrued basis exists, in 
light of the law and precedential Court decisions.    


During the course of this appeal, Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2001)].  Recently-enacted regulations 
implementing the VCAA are applicable as well.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This 
remand will afford the RO the opportunity to ensure that the 
provisions of the VCAA and its implementing regulations are 
complied with.

The claims are therefore REMANDED for the following action:

1.  The RO should contact the appellant 
and her attorney in order to ascertain if 
the appellant has in her possession, or 
is aware of, any medical or other 
pertinent records pertaining to the 
veteran which are not contained in the 
current record.  The appellant should be 
provided with necessary authorizations 
for the release of any records not 
currently on file.  The RO should then 
obtain these records and associate them 
with the claims folder.  

2.  After completing any additional 
evidentiary and procedural development 
deemed to be appropriate, to include any 
steps mandated by the VCAA and its 
implementing regulations, the RO should 
adjudicate the three issues listed on the 
first page of this remand.  In so doing, 
the RO should be informed by the Court's 
Order dated February 27, 2001.  If any 
claimed benefit is denied, the appellant 
and her attorney should be furnished with 
a Supplemental Statement of the Case 
containing, if required by the 
circumstances, law and regulations 
pertaining to accrued benefits claims as 
well as information regarding her appeal 
rights and the procedures and time limits 
for filing an appeal, if she desires.  
Thereafter, the case should be returned 
to the Board, if in order.

No action is required of the appellant until further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

